FERGUSON, Circuit Judge,
dissenting:
The majority finds that substantial evidence supports the decision of the administrative law judge (AU). I dissent.
Because I find the AU failed to consider plaintiff’s impairments in accordance with the proper provisions of the Code of Federal Regulations, I would reverse the denial of disability insurance benefits and remand for correct determination of plaintiff’s disability claim.
A person is “disabled” within the meaning of the Social Security Act and eligible for benefits, providing income criteria are met, if he “is unable to engage in any *1553substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve months ...42 U.S.C. § 1382c(a)(3)(A).
The applicable regulation promulgated by the Secretary of Health & Human Services (Secretary), 20 C.F.R. § 404.1520, describes the steps in evaluating disability. The AU in this case correctly set forth the process as follows:
[T]he Social Security Regulations provide a uniform sequence of considerations which control the adjudication of disability claims. These regulations require that the following be considered in sequence: (1) whether claimant is actually engaging in substantial activity; and, if not, (2) whether his impairments are of a level of severity which meets or is equal to an impairment listed in Appendix 1 of Subpart P of Regulations No. 4; or, if they do not but are severe, (3) whether they prevent him from doing his usual or customary work; and, if so, (4) whether claimant can perform any other substantial gainful activity which exists in the national economy, considering his age, education and work experience.
(Trial Record at 27).
Despite the AU’s clear understanding of the proper procedure by which disability determinations are made, he failed to consider whether Key’s impairments met or equaled any impairments listed in Appendix 1 of Subpart P of Regulations No. 4. 20 C.F.R. Part 404, Subpart P, Appendix 1.
Appendix 1 sets forth impairments which the Secretary considers to be “severe” and if the claimant’s impairment is either listed or equal to a listed impairment, “w.e will find you disabled without considering your age, education, and work experience.” 20 C.F.R. § 404.1520(d).
Section 404.1525(a) of Title 20 of the Code of Federal Regulations sets forth the purpose of the Listing of Impairments as follows:
The Listing of Impairments describes, for each of the major body systems, impairments which are considered severe enough to prevent a person from doing any gainful activity. Most of the listed impairments are permanent or expected to result in death, or a specific statement of duration is made. For all others, the evidence must show that the impairment has lasted or is expected to last for a continuous period of at least 12 months.
Each section of the Listing of Impairments contains a general introduction giving definitions of key concepts and certain required medical findings to support impairments used in that section. In addition, the required level of severity is shown by one or more sets of medical findings under “Category of Impairments.”
One of the listed impairments is Meniere’s disease. Appendix 1 discusses special sense and speech impairments in sections 2.00 through 2.09. Section 2.00(B)(2) states:
Vertigo associated with disturbances of labyrinthine-vestibular function, including Meniere’s disease. These disturbances of balance are characterized by an hallucination of motion or loss of position sense and a sensation of dizziness which may be constant or may occur in paroxysmal attacks. Nausea, vomiting, ataxia and incapacitation are frequently observed, particularly during the acute attack____
Meniere’s disease is characterized by paroxysmal attacks of vertigo, tinnitus, and fluctuating hearing loss. Remissions are unpredictable and irregular, but may be long-lasting; hence, the severity of impairment is best determined after prolonged observation and serial reexaminations.
The AU does not dispute the diagnosis of Key as having Meniere’s disease and in fact indicated it formed a part of the evi*1554dence considered in reaching his decision. While the AU is not obligated to find a claimant’s impairment to be one listed in Appendix 1 solely because it has the diagnosis of a listed impairment (20 C.F.R. § 404.1525(d)), he must examine the evidence to determine if the appropriate findings are present as listed therein. In this case, the AU made no determination as to whether the medical findings of the physicians who examined Key and submitted reports met or equaled the findings required under the category of impairments for special sense and speech impairments.
Likewise, the diagnosis of left hemiparesis noted by the AU and confirmed by Drs. Mehta, Peterson and Sung was not considered in conformity with Appendix 1. The left hemiparesis occurred as a result of an automobile accident in which Key suffered major brain damage, and such impairment is also listed in Appendix 1, section 11.00(C), as follows:
Persistent disorganization of motor function in the form of paresis or paralysis, tremor or other involuntary movements, ataxia and sensory disturbances (any or all of which may be due to cerebral, cerebellar, brain stem, spinal cord, or peripheral nerve dysfunction) which occur singly or in various combinations, frequently provides the sole or partial basis for decision in cases of neurological impairment. The assessment of impairment depends on the degree of interference with locomotion and/or interference with the use of fingers, hands, and arms.
Further, section 11.04 provides:
Central nervous system vascular accident. With one of the following more than 3 months post-vascular accident:
A. Sensory or motor aphasia resulting in ineffective speech or communication; or
B. Significant and persistent disorganization of motor function in two extremities, resulting in sustained disturbance of gross and dexterous movements, or gait and station.
Dr. Mehta’s report of December 3, 1981 indicates Key’s speech is mildly dysarthric, he walks with a broad based gait, and has diminished arm swing on the left with a slightly left accent to the gait. These medical findings support the required level of severity as required under section 11.04 and should have been considered by the AU.
The AU should also consider the reports of Dr. Dorr (a psychiatrist who examined Key in 1982 but whose report was not submitted to the appeals council until after the AU’s decision) and Dr. Jacobs (whose report dated April 23, 1984 was directed to Dr. Donald Klotz and was not received by Key’s counsel until May 14, 1984). See Burton v. Heckler, 724 F.2d 1415, 1418 (9th Cir.1984) (fact that the evidence did not exist at the time of the AU’s decision establishes good cause for a claimant’s failure to introduce it before the AU). The materiality of these two reports is clear. Dr. Dorr found Key suffering from dementia, post traumatic. Appendix 1 discusses mental disorders in sections 12.00 through 12.05 and specifically provides in section 12.02 as follows:
Chronic brain syndromes (organic brain syndromes). With both A and B:
A. Demonstrated deterioration in intellectual functioning, manifested by persistance of one or more of the following clinical signs:
1. Marked memory defect for recent events; or
2. Impoverished, slowed, perseverative thinking, with confusion or disorientation; or
3. Liable, shallow or course affect;
B. Resulting persistence of marked restriction of daily activities and construction of interests and deterioration in personal habits and seriously impaired ability to relate to other people.
Dr. Dorr specifically sets forth the clinical evidence upon which he relied in forming his opinion:
*1555There are no signs of a primary thinking disorder but many clinical evidences of an organic brain syndrome, to wit: psychomotor retardation (long delays in answering personal data questions); confusion about which side of his brain was injured; inability to recall the name of the drafting school he attended for many months; only approximate orientation; poor immediate recall; perserveration of thought; peculiar use of the word “open” in place of “unemployed”; and an exaggeration of the intellectual tasks involved in his jobs since his accident. In my opinion he grossly overestimates his ability to work as a draftsman (since he can no longer use a slide rule and has been unable to learn to use a computer).
The report of Dr. Jacobs sets forth medical findings as a result of his neurologic examination of Key which the AU should consider in determining whether Key’s impairments meet the required level of severity as provided in Appendix 1.
It is clear from the record in this case that Key’s impairments (Meniere’s disease, left hemiparesis and dementia) are all listed as “severe” impairments in Appendix 1 of Subpart P of Regulations No. 4, and the AU should have reviewed the evidence to determine if the medical findings met or equaled the required showing contained in Appendix 1 for these listed impairments.
Because the AU failed to consider whether the medical evidence supported the required level of severity in conformity with the guidelines of Appendix 1, this case should be remanded so the proper determination can be made in conjunction with Title 20 of the Code of Federal Regulations, Part 404, Subpart P, Appendix 1.